Citation Nr: 0837055	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disabilities with arthritis.  

2.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed as due to exposure to herbicides in the 
Republic of Vietnam.  

3.  Entitlement to service connection prostate cancer, 
claimed as due to exposure to herbicides in the Republic of 
Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
July 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This claim initially included a claim for service connection 
for emphysema.  At an October 2007 before the undersigned 
Acting Veterans Law Judge, the veteran formally withdrew the 
claim for service connection for emphysema, and it is 
therefore not before the Board.  38 C.F.R. § 20.202(b) 
(2008).
 

FINDINGS OF FACT

1.  The veteran does not have bilateral ankle disabilities 
that are related to his military service.  

2.  The veteran does not have type 2 diabetes mellitus that 
is related to his military service.

3.  The veteran does not have prostate cancer that is related 
to his military service.




CONCLUSIONS OF LAW

1.  The veteran does not have bilateral ankle disabilities 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).  

2.  The veteran does not have type 2 diabetes mellitus that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).  

3.  The veteran does not have prostate cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in two letters dated in March 2006, 
well before the RO's initial adjudication of these claims.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records.  The veteran has not been afforded VA examinations 
in connection with these claims because the Board finds that 
none is required.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006) (examination not required when sufficient 
competent medical evidence is on file to make a decision on 
the claim).  In McLendon, the United States Court of Appeals 
for Veterans Claims (Court) held that there are four elements 
to review to determine if a medical examination is necessary:  
a VA medical examination required when there is: 

(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, 
and 
(2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain 
diseases manifesting during an applicable 
presumptive period for which the claimant 
qualifies, and 
(3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be 
associated with the veteran's service or with 
another service-connected disability, but 
(4) insufficient competent medical evidence on file 
for [VA] to make a decision on the claim.  

Id. at 81 (emphasis added).  Here, as regards all three of 
the claimed disabilities, an examination is not required 
because there is no evidence establishing that a related 
event, injury, or disease occurred in service or that any of 
these claimed disabilities manifested during an applicable 
presumptive period for which the claimant qualifies.  VA has 
no duty to inform or assist that was unmet.  

II.  Background

The veteran's SMRs are of record, and they show no complaints 
or treatment for any ankle injury, diabetes, or prostate 
cancer.  At his hearing, the veteran testified that he 
injured his right ankle on an obstacle course in basic 
training at the Marine Corps Recruit Depot (MCRD) in San 
Diego, California, and that this resulted in the ankle being 
but in a cast, and in his falling three to five weeks behind 
in his training.  The SMRs covering his time at MCRD show 
only his examinations on arrival and immediately prior to 
transfer.  There are no entries related to any complaint or 
treatment.  He also testified that he injured his left ankle 
while handling 55 gallon drums in Okinawa, but the SMRs show 
no related complaints or treatment.  

The veteran's service records show that while serving on 
Okinawa he was reassigned from the Bulk Fuel Company to the 
Supply Company in July 1961, where he served as a 
warehouseman.  The SMRs show that the veteran was 
hospitalized on Okinawa in August 1961 for a hernia operation 
and was returned to duty in September 1961, with light duty 
for two weeks.  The veteran's service records show that, 
after the hospitalization, he was reassigned within the 
Supply Company to serve in the inventory section.   

The veteran's VA treatment records are of record, and they 
show that he has been diagnosed with prostate cancer and with 
type 2 diabetes mellitus.  They do not show any complaint or 
treatment related to either ankle.  

The veteran's service personnel records are of record, and 
they show that while on active duty the veteran was assigned 
to MCRD; to Camp Pendleton, California; to the Fleet Marine 
Force, Okinawa; and to the Marine Corps Supply Center in 
Albany, Georgia.  Of record are embarkation slips showing 
that the veteran travelled to and from Okinawa aboard troop 
transport ships.  He does not aver that either of these 
voyages included a stop in Vietnam, but, in testimony at his 
hearing, he claimed that while he was based on Okinawa his 
duties while attached to the Bulk Fuel Company required him 
to load fuel and other cargo aboard ships, accompany the 
cargo to Saigon, Vietnam, and to unload the supplies at a 
dock in Saigon.  A query to the National Personnel Records 
Center (NPRC) was responded to with the statement that there 
is no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

A.  Ankles

As noted, the veteran's SMRs do not show that he injured 
either ankle in service.  In testimony at his hearing he said 
that his left ankle injury at MCRD resulted in his being put 
in a cast and being taken out of training for several weeks.  
However, the SMRs contain no record of any complaint or 
treatment for anything while in training at MCRD.  Nor is 
there any entry from his time on Okinawa showing a complaint 
related to his right ankle.  Moreover, his current VA 
treatment records do not show any treatment or diagnosis 
related to the ankles.  A June 2006 problem list from the VA 
Medical Center (VAMC) in Detroit shows 10 current problems, 
but there were none related to either ankle.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, not only is there no medical evidence of any in-service 
ankle injury(ies), there is no medical evidence of a current 
left or right ankle disability.  There are no current 
treatment records showing complaints of, or treatment for, 
any ankle disability, and the veteran has offered none, even 
after notification by the RO in two VCAA notification 
letters, the rating decision, and the SOC that evidence of a 
current disability was needed.  With no medical evidence of 
the claimed ankle disabilities, the analysis ends, and 
service connection must be denied.  

B.  Diabetes and Prostate Cancer

The record shows that the veteran has been diagnosed with 
both type 2 diabetes mellitus and prostate cancer.  Thus, the 
first element required to establish service connection, 
medical evidence of a current disability, is met for both of 
these claims.  He contends that both are a result of being 
exposed to Agent Orange while serving on Okinawa.  As noted, 
his contention is that he accompanied supplies on ships from 
Okinawa to Vietnam during his tour on Okinawa, and went 
ashore in Saigon to help unload the supplies.  

(The Board notes here that the veteran's claims for service 
connection for diabetes and for prostate cancer are based 
solely on his averment that they were caused by what he 
contends was presumptive exposure to herbicide agents while 
he was ashore in Vietnam.  Accordingly, the Board will limit 
its analysis to service connection based on herbicide 
exposure, and will not address other possible service 
connection theories.  See Robinson v. Mansfield, 21 Vet. App. 
545, 553 (2008) (the Board is not required on its own to 
raise and reject all possible theories of entitlement in 
order to render a valid opinion).)  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  

The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include Type 2 
diabetes and prostate cancer.  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2008).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to the contrary.  Id.  

Since the defined period for presumptive exposure to 
herbicides began on January 9, 1962, and since the record 
shows that the veteran departed Okinawa at the end of his 
tour on April 6, 1962, the only period of the veteran's 
service in the Western Pacific that is relevant here is 
between those two dates.  

Here, while the veteran's diabetes and prostate cancer are 
among those for which service connection may be presumed to 
be due to an association with herbicide agents, there is no 
credible evidence that the veteran was ever so exposed by 
having set foot ashore in Vietnam during the relevant period.  
He avers that he made several trips to Vietnam aboard cargo 
ships accompanying and unloading cargo in Saigon.  However, 
he has offered no evidence of such travel other than his own 
averment.  His service records show no travel while serving 
on Okinawa.  

More significantly, the record shows that the veteran was 
transferred from the Bulk Fuel Company and into the Supply 
Company in July 1961, and that following his surgery he was 
assigned to the inventory section for the rest of his tour on 
Okinawa.  In other words, after July 1961, he was no longer 
assigned to the Bulk Fuel Company where he avers his duties 
took him to Vietnam.  This, in turn, leads to the inescapable 
conclusion that, even if the veteran did make the trips to 
Vietnam as claimed, by his own testimony, they would have 
occurred before the beginning of the period defined in the 
regulations for presumptive exposure to herbicides in 
Vietnam.  The Board is also persuaded by the NPRC report that 
there is no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam.  

In light of the foregoing, the Board finds that the veteran's 
averments that he travelled to Saigon, and set foot ashore 
there as many as four times at a time during which he would 
presumptively have been exposed to herbicides, is not 
credible.  Thus, the Board finds that the evidence that is of 
record is more probative than the veteran's unsupported 
averment that he set foot ashore in Saigon at a time that 
would have exposed him to herbicide agents.  

The Board notes in passing that the veteran's claim is based 
on his averment that he actually set foot ashore in Vietnam.  
He does not base this claim merely on having been aboard a 
ship in the waters offshore from Vietnam.  See Haas v. Peake, 
525 F.3d 1168 (2008) (reversing the United States Court of 
Appeals for Veterans Claims' ruling that rejected VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the service member's presence at some point on the landmass 
or the inland waters of Vietnam).  

In sum, as regards the diabetes and prostate cancer claims, 
the Board finds that, while the veteran currently suffers the 
claimed disabilities, there is no credible evidence that he 
was in Vietnam at a time during which he would have been 
presumptively exposed to herbicide agents.  Service 
connection on a presumptive basis therefore is not warranted.    

The Board acknowledges the veteran's contention that he has 
current ankle disabilities related to his military service, 
and that his currently diagnosed diabetes and prostate cancer 
are due to exposure to herbicide agents.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinions as to 
diagnosis or etiology of any of his claimed disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as in this regard have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for bilateral ankle 
disabilities with arthritis, is denied.  

Entitlement to service connection type 2 diabetes mellitus, 
claimed as due to exposure to herbicides in the Republic of 
Vietnam, is denied.  

Entitlement to service connection prostate cancer, claimed as 
due to exposure to herbicides in the Republic of Vietnam, is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


